

SIXTH AMENDMENT TO TRUST AGREEMENT BETWEEN FIDELITY MANAGEMENT TRUST COMPANY
AND
FMC CORPORATION


THIS SIXTH AMENDMENT, dated as of the thirty-first day of December, 2008, and
effective as stated herein, by and between Fidelity Management Trust Company
(the "Trustee") and FMC Corporation (the "Sponsor");


WITNESSETH:


WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated and restated September 28, 2001, with regard to the FMC Corporation
Nonqualified Savings and Investment Plan (the "Plan"); and    


WHEREAS, the 5th Amendment to this Trust Agreement incorrectly documented that
the Sponsor passes through proxy voting, tender or exchange offer rights on
shares of common stock of FMC Corporation to Participants; and that it has been
the intent of the Sponsor to provide direction to the Trustee as stated below;
and that going forward this will be correctly represented; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 16 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:




(1)
Effective April 23, 2008, restating the first paragraph of Section 5(e)(vii),
Voting and Tender Offers, in its entirety, as follows:



Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock held under the
Trust. The Sponsor shall provide direction to the Trustee with respect to any
proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Sponsor Stock in
accordance with timely, written direction from the Sponsor. Unless otherwise
required by applicable law, the Trustee shall not take any action with respect
to a vote, tender, exchange or similar shareholder right in the absence of
instruction from the Sponsor. For these purposes, a timely direction is one that
is received at a time that reasonably allows the Trustee to exercise shareholder
rights, through a custodian, if applicable























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Sixth Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


FMC CORPORATION
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
By: /s/    Kenneth R. Garrett 3/26/2009
 
By: /s/    Authorized Signatory (illegible) 6/15/2009
 
Authorized Signatory Date
 
FMTC Authorized Signatory Date






